Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-11 objected to because of the following informalities:  
Claim 9 recites “an electronic engine controller of claim 1” and should recite “the electronic engine controller of claim 1”.
Claim 10 recites “the flow of fuel” and should recite “a flow of fuel”.
Claim 11 recites “A gas turbine” and should recite “The gas turbine”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the electronic engine controller is configured to sense a position of the solenoid valve in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “wherein the electronic engine controller is configured to sense a position of the solenoid valve based on a comparison between a first area under the driving signal provided to the driving winding, and a second area under the signal induced in the pick-up solenoid winding”.  For special purpose computer-implemented means-plus-function claims, the specification must disclose an algorithm for which “the disclosure is adequate to perform the entire claimed function(s)” (MPEP 2181 (II) B).  The disclosure discusses the algorithm on page 3 (The EEC may be configured to sense a position of the solenoid valve based on a comparison between a first area under the driving signal provided to the driving winding, and a second area under the signal induced in the pick-up winding.) and page 15 (The position of the solenoid valve can be determined based on an5 amplitude of the signal induced in the pick-up winding. The amplitude may be used as a raw value, or so as to calculate an area under the curve defining the induced signal and the ratio of this area to the area under the driving signal is used to determine the position of the armature) and in claim 4 itself. While it is known to determine a voltage from the area under the current curve, and that can be correlated to a position, it is unclear how comparing the area under the curve of the driving signal (i.e. the commanded position) to the area under the pick-up signal (i.e. the actual position) can result in the position of the armature.  The original disclosure does not adequately disclose how this process occurs, and thus does not adequately convey possession of the claimed invention.
Claims dependent thereon inherit the deficiency of the base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-6 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the electronic engine controller is configured to sense a position of the solenoid valve based on a comparison between a first area under the driving signal provided to the driving winding, and a second area under the signal induced in the pick-up solenoid winding”.  In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function (MPEP 2181 (II) B).  As described in the 112(a) section above, the disclosure does not sufficiently disclose an algorithm for performing the claimed function, and therefore this limitation is indefinite under 112(b).
Claim 9 recites “a solenoid valve”.  It is unclear if this refers to the solenoid valve recited in base claim 1 or is in addition to that solenoid valve.  Clarification is required.
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 has the 112(b) issue described above.  If the solenoid valve described in claim 9 is in addition to the solenoid valve described in base claim 1, there is no 112(d) issue; however, if the solenoid valve in claim 9 is meant to refer to the solenoid valve of claim 1, then claim 9 does not further limit base claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims dependent thereon are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Walker (US 2010/0201375).
Regarding claim 1, Walker discloses an electronic engine controller (EEC) (Figure 2, 50) for a gas turbine engine (Figure 1, 10), wherein the electronic engine controller is configured to be connected to a solenoid valve (Figure 2, solenoid 36 and paragraph 23 describes the solenoid activating valves), and configured to control the solenoid valve by providing a driving signal to either a first solenoid winding (38, paragraph 24) or a second solenoid winding (42) of the solenoid valve, the first and second solenoid windings being magnetically coupled to one another by an armature (40) of the solenoid valve (Figure 2); 
wherein the armature is movable under the action of the driving signal to operate the solenoid valve (paragraph 24); 
the solenoid winding of the first and second solenoid windings provided with the driving signal is a driving winding (paragraph 24 describes first winding 38 receives signal in the form of current I to drive the solenoid) and the other solenoid winding of the first and second solenoid windings is a pick-up winding (second winding 42, paragraph 25); and 
wherein, when the electronic engine controller controls the solenoid valve via the driving winding by providing the driving signal thereto, it is further configured to sense a position of the solenoid valve via the pick-up winding by detecting a signal induced in the pick- up winding by the magnetic coupling (paragraph 25 describes the voltage meter 44 picks up the signal induced by pick-up winding 42 to sense the position of the armature).
Regarding claim 3, Walker discloses wherein the electronic engine controller is configured to sense a position of the solenoid valve based on an amplitude of the signal induced in the pick-up winding (Figure 3 shows the amplitude of the signal induced by the pick-up winding, which is used by the voltage meter to sense the position of the armature, and thus the position of the valve).
Regarding claim 9, Walker discloses a combination of an electronic engine controller of claim 1 (see rejection of claim 1 above) and a solenoid valve connected thereto (For purposes of examination the solenoid valve is assumed to refer to the solenoid valve described in base claim 1.  Figure 2 shows a combination of the EEC 50 and the solenoid 36 which controls a valve as described in paragraph 23).
Regarding claim 11, Walker discloses a gas turbine engine (Figure 1, 10) for an aircraft (paragraph 5), the gas turbine engine comprising the combination of the electronic engine controller and the connected solenoid valve of claim 9 (see rejection of claim 9 above).
Regarding claim 14, Walker discloses Walker discloses a method of controlling a solenoid valve (Figure 2, solenoid 36 and paragraph 23 describes the solenoid activating valves) in a gas turbine engine (Figure 1, 10) by an electronic engine controller (EEC) (Figure 2, 50), the solenoid valve including a first solenoid winding (38, paragraph 24) and a second solenoid winding (42) which are magnetically coupled to one another by an armature (40) of the solenoid valve (Figure 2), the method comprising the steps of: 
providing, to one of the first solenoid winding and the second solenoid winding, a driving signal to move the armature and thereby operate the solenoid valve (paragraph 24 describes first winding 38 receives a driving signal in the form of current I to drive the solenoid); and 
sensing, from a signal induced in the other winding of the first solenoid winding and the second solenoid winding by the magnetic coupling, the position of the armature (paragraph 25 describes the voltage meter 44 picks up the signal induced by pick-up winding 42 to sense the position of the armature).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2010/0201375) in view of Mednikov et al. (US 2003/0098686), as evidenced by Berton (US 2006/0125467).
Regarding claim 2, Walker discloses all the essential features of the claimed invention except wherein the electronic engine controller is configured to control the driving winding via a pulse width modulated driving signal.
Mednikov teaches wherein the electronic engine controller is configured to control the driving winding via a pulse width modulated driving signal.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s invention to include wherein the electronic engine controller is configured to control the driving winding via a pulse width modulated driving signal in order to provide accurate signals over long distances in noisy environments as evidenced by Berton in paragraph 13.
Claims 7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2010/0201375) in view of Cabello et al. (US 2019/0072041).
Regarding claim 7, Walker discloses all the essential features of the claimed invention except wherein the electronic engine controller is a full authority digital engine controller (FADEC).
Cabello teaches wherein the electronic engine controller is a full authority digital engine controller (FADEC) (paragraph 30).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s invention to include wherein the electronic engine controller is a full authority digital engine controller (FADEC) in order to provide better fuel efficiency.
Regarding claim 10, Walker discloses all the essential features of the claimed invention except wherein the solenoid valve is configured to control the flow of fuel into a combustion chamber of the gas turbine engine.
Cabello teaches wherein the solenoid valve (Figure 2, 132) is configured to control the flow of fuel into a combustion chamber (Figure 1, 56) of the gas turbine engine (Figure 1) (paragraph 7 describes the solenoid valve as controlling the fuel pump which controls the flow of fuel to the combustion chamber).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s invention to include wherein the solenoid valve is configured to control the flow of fuel into a combustion chamber of the gas turbine engine in order to prevent overspeed as suggested and taught in paragraph 29 of Cabello.
Regarding claim 12, Walker discloses an engine core (Figure 1, elements 16 through 18) comprising a turbine (24), a compressor (16), and a core shaft connecting the turbine to the compressor (Figure 1 shows the compressor 16 and turbine 24 are on the same shaft of the engine); 
a fan (14) located upstream of the engine core, the fan comprising a plurality of fan blades (Figure 1 shows multiple fan blades).
Walker is silent on a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.
Cabello teaches an engine core (Figure 1, elements 44 to 46) comprising a turbine (46), a compressor (44), and a core shaft connecting the turbine to the compressor (30); 
a fan (42) located upstream of the engine core; and
 a gearbox (Figure 1, 48) that receives an input from the core shaft (30) and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (paragraph 24 describes the fan can operate at as lower speed than core shaft 30 through the gear system 48).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s invention to include a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft in order to allow the fan and the low spool components to operate independently and more efficiently than if they were running at the same speed.
Regarding claim 13, discloses all the essential features of the claimed invention except the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.
Cabello teaches the turbine is a first turbine (46), the compressor is a first compressor (44), and the core shaft is a first core shaft (30); 
the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (32) connecting the second turbine to the second compressor; and 
the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (paragraph 24 describes the second systems as high pressure, which run at a higher speed than the low pressure systems).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s invention to include a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft in order to provide more efficient power output and thus lower specific fuel consumption.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2010/0201375) in view of Medikov et al. (US 2003/0098686), as evidenced by Waters et al. (US 2015/0377918).
Regarding claim 8, Walker discloses all the essential features of the claimed invention except wherein the electronic engine controller is configured to control the driving winding via a square-wave driving signal.
Mednikov teaches wherein the electronic engine controller is configured to control the driving winding via a square-wave driving signal (paragraph 54 describes using a square-wave signal).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Walker’s invention to include wherein the electronic engine controller is configured to control the driving winding via a square-wave driving signal in order to provide more accurate timing and provide easy digital processing as evidenced by Waters in paragraph 146.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741